Order filed October 1, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00456-CV
                                   ____________

PROFESSIONAL DIRECTIONAL ENTERPRISES D/B/A PROFESSIONAL
                   DIRECTIONAL, Appellant

                                        V.

TONYA KELLEY, INDIVIDUALLY AND ON BEHALF OF THE ESTATE
     OF GARLAND RICKIE KELLEY, AND AS NEXT FRIEND FOR
    KARSYN I. KELLEY AND WILLIAM J. KELLEY, MINORS AND
                 MATTHEW KELLEY, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-75148

                            ABATEMENT ORDER

      On September 17, 2015, this court was informed the parties had reached an
agreement to settle the issues on appeal. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for 60 days from the date of this order. The appeal will be reinstated
on this court’s active docket at that time, or when the parties file a motion to
dismiss the appeal or other dispositive motion. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.



                                     PER CURIAM